STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0756
VERSUS

MICHAEL CALLOWAY SEPTEMBER 26, 2022
In Re: Michael Calloway, applying for supervisory writs, 32nd

Judicial District Court, Parish of Terrebonne, No. 79-
FELY-089531.

 

BEFORE : THERIOT, CHUTZ, AND HESTER, JJ.

WRIT APPLICATION TRANSFERRED to the Louisiana Supreme
Court, which has “exclusive supervisory jurisdiction ... of all
criminal writ applications relating to convictions and sentences
imposed prior to July 1, 1982.” La. Const. art. V, § 5(E).

MRT
WRC
CHH

COURT OF APPEAL, FIRST CIRCUIT

ASW)

DEPUTY CLERK OF COURT
FOR THE COURT